` FILED

UNITED sTArEs DISTRICT CoURr FEB 1 5 zg"
FoR THE DISTRICT oF coLuMBlA cien28 U.S.C. § 1361. The petitioner bears a heavy burden of showing that his
right to a writ of mandamus is "clear and indisputable." In re Cheney, 406 F.3d 723, 729 (D.C.
Cir. 2005) (citation omitted). "It is well-settled that a writ of mandamus is not available to
compel discretionary acts." Cox v. Sec'y ofLabor, 739 F. Supp. 28, 30 (D.D.C. l990) (citing

cases).

The United States Attorney General has absolute discretion in deciding whether to
investigate claims for possible criminal or civil prosecution. This Court has no authority to
compel the Attorney General via the FBl to investigate suspected criminal activity. See
Shoshone-Barznock Tribes v. Reno, 56 F.3d 1476, 1480 (D.C. Cir. l995) (citing Powell v.
Katzerzbach, 359 F.Zd 234-35 (1965)) (other citations omitted). The Court therefore will dismiss

the case. A separate Order accompanies this Memorandum Opinion.

'i
,' ,/ ' _ f
cL United States Distrfct Judge l
Date: February [@ , 2011